           Case 1:19-cv-00206-DAD-EPG Document 29 Filed 04/17/20 Page 1 of 2



 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8

 9
     JOHN PAUL JONES MURPHY,                       Case No. 1:19-cv-00206-DAD-EPG (PC)
10
                   Plaintiff,                      ORDER REQUIRING THE WARDEN
11                                                 OF CORCORAN STATE PRISON TO
           v.                                      RESPOND TO PLAINTIFF’S LETTER
12                                                 BRIEF
     R. RODRIGUEZ, et al.,
13                                                 ORDER DIRECTING CLERK TO
                 Defendants.                       SEND A COPY OF THIS ORDER AND
14                                                 PLAINTIFF’S BRIEF (ECF NO. 28) TO
                                                   SENIOR ASSISTANT ATTORNEY
15                                                 GENERAL MONICA ANDERSON,
                                                   THE WARDEN OF CORCORAN
16                                                 STATE PRISON, AND THE
                                                   LITIGATION COORDINATOR AT
17                                                 CORCORAN STATE PRISON
18          John Paul Jones Murphy (“Plaintiff”) is a state prisoner proceeding pro se and in forma
19   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.
20          On April 14, 2020, Plaintiff filed a “Letter Brief.” (ECF No. 28). In the brief, Plaintiff
21   alleges several instances of officers at Corcoran State Prison retaliating against him for
22   prosecuting this lawsuit, and interfering with settlement negotiations in this case.
23          Given Plaintiff’s allegations of retaliation and interference, the Court will require the
24   Warden of Corcoran State Prison to file a response.
25          Accordingly, IT IS ORDERED that:
26              1. Within twenty-eight (28) days from the date of service of this order, the Warden
27                  of Corcoran State Prison shall file a response to Plaintiff’s letter brief (ECF No.
28                  28); and

                                                      1
          Case 1:19-cv-00206-DAD-EPG Document 29 Filed 04/17/20 Page 2 of 2



 1              2. The Clerk of Court is directed to serve Supervising Deputy Attorney General
 2                 Monica Anderson, the Warden of Corcoran State Prison, and the Litigation
 3                 Coordinator at Corcoran State Prison with a copy of this order and Plaintiff’s
 4                 Letter Brief (ECF No. 28).
 5
     IT IS SO ORDERED.
 6

 7
       Dated:     April 16, 2020                             /s/
 8                                                     UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   2
